Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/08/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dupoiron (US 5,480,609 from IDS 03/08/2021).
As for claims 1-5 and 7-10, Dupoiron discloses an austenitic (Title) stainless steel alloy comprising overlapping compositions (Abstract) as illustrated in Table 1 below. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Dupoiron et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.06
<0.03
Si
0.1-1
<=1
0.1-1
Mn
0.01-1.1
0.5-5.4
0.5-1.1
Cr
26-30
20-30
26-30
                 Ni
29-37
25-32
29-32
Mo
6.1-7.1
6-7
6.1-7
                  N
0.26-0.36
0.35-0.8
0.35-0.36
P
<=0.04
0
0
S
<=0.03
<=0.01
<=0.01
Cu
0.001-0.4
Optional 0.5-3
0.5 is close to 0.4
Si (Claim 2)
0.1-0.5
<=1
0.1-0.5
Si (Claim 3)
0.1-0.3
<=1
0.1-0.3
Mn (Claim 4)
0.6-1.1
0.5-5.4
0.6-1.1
Ni (Claim 5)
31-36
25-32
31-32
Ni (Claim 6)
34-36


Cr(Claim 7)
26-29
20-30
26-29
Cr(Claim 8)
26-28
20-30
26-28
Cr(Claim 9)
>26 and <= 30
20-30
>26 and <= 30
Mo(Claim 10)
6.3-6.8
6-7
6.3-6.8


Regarding instant amended “consisting of”, Dupoiron’s claim 1 meets instant claimed “consisting of”.
As for claims 11-14, they are all interpreted as properties due to similar stainless alloy composition and same austenitic microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)   In the instant case, in view of Dupoiron discloses instant claimed austenitic stainless alloy consisting of similar compositions and microstructure, instant claimed property (yield strength ) would be expected absent evidence of the contrary. 
As for claims 15 and 16, the fact Dupoiron discloses the austentic stainless steel is manufactured in the form of a bar (Col 5 lines 10-15) meets instant claim 16’s wherein clause and instant claim 15’s object.
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulfvin (US 6,905,652 from IDS 03/08/2021).
As for claims 1-10, Ulfvin discloses an austenitic (Title) stainless steel alloy comprising overlapping compositions (Abstract) as illustrated in Table 2 below. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 required “consisting of”, Table in Abstract meet instant claimed “consisting of”.
As for claims 11-14 and 18, they are all interpreted as properties due to similar stainless alloy composition and same austenitic microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Table 2
Element
Applicant
(weight %)
Ulfvin et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.05
<0.03
Si
0.1-1
<=1
0.1-1
Mn
0.01-1.1
1-6
1-1.1
Cr
26-30
23-30
26-30
                 Ni
29-37
25-35
29-35
Mo
6.1-7.1
3-6
Tale 2 Steel S has Mo 6.2
6 is close to 6.1
                  N
0.26-0.36
0-0.4
0.26-0.36
P
<=0.04
0
0
S
<=0.03
<=0.02
<=0.02
Cu
0.001-0.4
<=3
0.001-0.4
Si (Claim 2)
0.1-0.5
<=1
0.1-0.5
Si (Claim 3)
0.1-0.3
<=1
0.1-0.3
Mn (Claim 4)
0.6-1.1
1-6
1-1.1
Ni (Claim 5)
31-36
25-35
31-35
Ni (Claim 6)
34-36
25-35
34-35
Cr(Claim 7)
26-29
23-30
26-29
Cr(Claim 8)
26-28
23-30
26-28
Cr(Claim 9)
>26 and <= 30
23-30
>26 and <= 30
Mo(Claim 10)
6.3-6.8
6.41
Table 2 Steel P
6.41



As for claims 15, 16 and 19, the fact Ulfvin discloses the alloy excellent for the production of tubes, wire and strip (Col 7 lines 35-40) meets instant claims 16 and 19’s wherein clause and instant claim 15’s object.
As for claim 17,  Table 3 below illustrates Ulfvin’s broad range alloy compositions all overlapping instant claim required compositions ranges.
Table 3
Element
Applicant
(weight %)
Ulfvin et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.05
<0.03
Si
0.1-0.3
<=1
0.1-0.3
Mn
0.6-1.1
1-6
1-1.1
Cr
26-28
23-30
26-28
                 Ni
34-36
25-35
34-35
Mo
6.3-6.8
3-6
Tale 2 Steel S has Mo 6.2
6.2 is close to 6.3
                  N
0.26-0.36
0-0.4
0.26-0.36
P
<=0.04
0
0
S
<=0.03
<=0.02
<=0.02
Cu
0.001-0.4
<=3
0.001-0.4


Claims 1-3, 5-8, 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,858,129 from IDS of 03/08/2021).
As for claim 1-3, 5-8 and 10, Kobayashi discloses instant claimed austenitic stainless steel comprising overlapping broad range compositions as illustrated in Table 4 below. (Col 2 to Col 4)  In addition, Sample No 7 (Table 1) has C, Si, Mn,  Ni, Mo, N, P, S, Cu all within claimed respective ranges and Cr and N being close to claimed lower limit of Cr and N respectively.  
Regarding instant amended “consisting of”, Table 1 all Samples compositions meet instant claimed “consisting of”.
The fact broad range of Al <=0.1 wt% and B 0.001-0.01 wt% (Col 3 lines 50-62) supports instant amended one or more elements from Markush group in a total content of less than or equal to 1.0.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant amended wherein clause, it is a property due to similar stainless alloy composition and same austenitic microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)   In the instant case, in view of Kobayashi discloses instant claimed austenitic stainless alloy consisting of similar compositions and microstructure, instant claimed property (yield strength ) would be expected absent evidence of the contrary. 
Table 4
Element
Applicant
(weight %)
Kobayashi et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.05
<0.03
Si
0.1-1
<=0.25
0.1-0.25
Mn
0.01-1.1
<=0.4
0.01-1.1
Cr
26-30
20-26
26
                 Ni
29-37
30-40
30-37
Mo
6.1-7.1
5-8
6.1-7.1
                  N
0.26-0.36
0.15-3
0.26-0.3
P
<=0.04
<=0.04
<=0.04
S
<=0.03
<=0.003
<=0.003
Cu
0.001-0.4
0.01-1
0.01-0.4
Si (Claim 2)
0.1-0.5
<=0.25
0.1-0.25
Si (Claim 3)
0.1-0.3
<=0.25
0.1-0.25
Mn (Claim 4)
0.6-1.1


Ni (Claim 5)
31-36
30-40
31-36
Ni (Claim 6)
34-36
30-40
34-36
Cr(Claim 7)
26-29
20-26
26
Cr(Claim 8)
26-28
20-26
26
Cr(Claim 9)
>26 and <= 30


Mo(Claim 10)
6.3-6.8
5-8
6.3-6.8


As for claims 11-14, they are all interpreted as properties due to similar stainless alloy composition and same austenitic microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
As for claims 15 and 16, the fact Kobayashi discloses the stainless steel is in a form of cold rolled plate (Col 4 line 62) supports instant claim 16’s plate and instant claim 15’s an object. 
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bahar (US 2003/0143105A1 from IDS 03/08/2021).
As for claims 1-10, Bahar discloses a super-austenitic (Title) stainless steel alloy comprising overlapping compositions (Abstract) as illustrated in Table 5 below. 
Table 5
Element
Applicant
(weight %)
Bahar et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.05
<0.03
Si
0.1-1
<=1
0.1-1
Mn
0.01-1.1
1-6
1-1.1
Cr
26-30
23-30
26-30
                 Ni
29-37
25-35
29-35
Mo
6.1-7.1
2-9
6.1-7.1
                  N
0.26-0.36
0-0.4
0.26-0.36
P
<=0.04
0
0
S
<=0.03
<=0.02
<=0.02
Cu
0.001-0.4
<=3
0.001-0.4
Si (Claim 2)
0.1-0.5
<=1
0.1-0.5
Si (Claim 3)
0.1-0.3
<=1
0.1-0.3
Mn (Claim 4)
0.6-1.1
1-6
1-1.1
Ni (Claim 5)
31-36
25-35
31-35
Ni (Claim 6)
34-36
25-35
34-35
Cr(Claim 7)
26-29
23-30
26-29
Cr(Claim 8)
26-28
23-30
26-28
Cr(Claim 9)
>26 and <= 30
23-30
>26 and <= 30
Mo(Claim 10)
6.3-6.8
2-6
6 is close to 6.3


As for claims 11-14 and 18, they are all interpreted as properties due to similar stainless alloy composition and same austenitic microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
As for claims 15-16 and 19, the fact Bahar discloses the stainless steel is formed into a tube (claim 1) supports instant claims 16 and 19’s tube and instant claim 15’s an object. 
As for claim 17, Table 6 below demonstrates overlapping compositions ranges.
Table 6
Element
Applicant
(weight %)
Bahar et al.
(weight %)
Overlap
(weight %)
C
<0.03
<=0.05
<0.03
Si
0.1-1
<=1
0.1-1
Mn
0.6-1.1
1-6
1-1.1
Cr
26-28
23-30
26-28
                 Ni
34-36
25-35
34-35
Mo
6.3-6.8
2-9
6.3-6.8
                  N
0.26-0.36
0-0.4
0.26-0.36
P
<=0.04
0
0
S
<=0.03
<=0.02
<=0.02
Cu
0.001-0.4
<=3
0.001-0.4


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,968,504. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim an austenitic stainless steel consisting of C, Si, Mn, Cr, Ni, Mo, N, P, S and Cu at similar overlapping ranges.
Hence, prima facie case of obviousness is established due to overlapping ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be 3<=0.04-6obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733